Citation Nr: 1018130	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right tibia and fibula fracture residuals, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable initial disability rating 
for headaches, prior to April 23, 2009.

3.  Entitlement to an initial disability rating in excess of 
30 percent for headaches, on and after April 23, 2009.

4.  Entitlement to an initial disability rating in excess of 
10 percent for major depression, prior to May 5, 2009.

5.  Entitlement to an initial disability rating in excess of 
70 percent for major depression, on and after May 5, 2009.

6.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.R. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1972 to February 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts and Cleveland, Ohio, 
respectively. 

Procedural history

The Veteran was originally granted service connection for 
right tibia and fibula fracture residuals in an August 1974 
rating decision.  A 10 percent disability rating was 
assigned.  This disability rating was increased to 20 
percent, effective November 30, 2000, by a rating decision in 
March 2001.  In the above-mentioned May 2004 rating decision, 
the RO continued the assigned 20 percent disability rating. 

The Veteran was granted service connection for headaches and 
depression in the above-mentioned November 2005 rating 
decision.  A noncompensable (zero percent) disability rating 
was assigned to the Veteran's service-connected headache 
disability and a 10 percent rating was assigned to the 
Veteran's depression, each effective May 17, 2004. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in October 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In February 2009, the Board remanded the Veteran's claim for 
additional evidentiary development.  In a November 2009 
rating decision, the RO increased the Veteran's depression 
disability rating to 70 percent effective May 5, 2009.  The 
same decision also increased the Veteran's headache 
disability rating to 30 percent disabling, effective April 
23, 2009.  The case is once again before the Board. 

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected major 
depression.  See a May 2004 statement; see also the October 
2008 hearing transcript, page 23.  Such a claim has not been 
developed by the RO.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, the issue is now properly before the 
Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that, throughout the 
rating period on appeal, the Veteran's right tibia and fibula 
fracture residuals have been manifested by pain, tenderness 
at the site of the fracture, and a decreased range of motion 
with complaints of swelling, locking, and an altered gait.  

2.  Throughout the rating period on appeal, from May 17, 
2004, Veteran's service-connected headaches have been 
manifested by pain, nausea, vomiting and sensitivity to light 
and sound; the headaches produce severe and prolonged 
prostrating attacks resulting in severe economic 
inadaptability.

3.  Prior to May 5, 2009, the Veteran's major depression 
symptomatology included depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss, flattened affect, disturbances of motivation and 
mood, and difficulty in establishing effective work and 
social relationships. 

4.  Beginning on May 5, 2009, the Veteran's major depression 
symptomatology included, suicidal ideation, near continuous 
depression, difficulty adapting to stressful circumstances, 
neglect of personal appearance and hygiene, impaired 
thinking, and impaired judgment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected right tibia and fibula fracture 
residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5262 (2009).

2.  The schedular criteria for a 50 percent initial rating 
for migraine headaches, from May 17, 2004, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2009).

3.  Prior to May 5, 2009, the criteria for an initial 30 
percent disability rating for major depression have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9434 (2009); Fenderson v. West, 12 Vet. App. 
119 (1999).

4.  From May 5, 2009, the criteria for an initial disability 
rating in excess of 70 percent for major depression have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
4.130, Diagnostic Code 9434 (2009); Fenderson v. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In February 2009, the Board remanded the Veteran's claims to 
the AMC in order to gather additional treatment records and 
provide the Veteran with additional medical examinations.  
The Veteran's claim was then to be readjudicated.

The record reveals that the AMC requested the Veteran 
identify or submit any additional records he might have in a 
March 2009 letter.  The Veteran was also asked to complete a 
VA Form 21-4142 authorizing VA to obtain medical records from 
his treating physicians.  No additional evidence was 
submitted and the Veteran did not authorize VA to obtain 
records on his behalf.  

The record indicates that the Veteran was provided with 
orthopedic and neurologic examinations in April 2009.  A 
psychiatric examination was conducted in May 2009.  While the 
Board acknowledges that the April 2009 orthopedic examination 
report was incomplete, an addendum was issued in August 2009 
which provided the requested information.  The Veteran's 
claims were readjudicated in a November 2009 supplemental 
statement of the case and rating decision.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

With respect to the Veteran's headache and depression claims, 
as the November 2005 rating decision granted his claims of 
entitlement to service connection, such claims are now 
substantiated.  His filing of a notice of disagreement as to 
the initial ratings assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating each of the 
disabilities at issue, and included a description of the 
rating formulas for all possible schedular ratings under that 
diagnostic code.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
evaluation that the RO assigned.  Therefore, the Board finds 
that the Veteran has been informed of what was necessary to 
achieve a higher initial rating for the service-connected 
disabilities at issue. 

With respect to the Veteran's tibia and fibula fracture 
residuals claim, the Board observes that notification letters 
sent to the Veteran in March 2004 and April 2008 informed him 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence. 38 U.S.C. 
§ 5103(a); Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009). Importantly, the Board notes that the Veteran is 
represented in this appeal. See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006). The Veteran has submitted argument and 
evidence in support of the appeal. Based on the foregoing, 
the Board finds that the Veteran has had a meaningful 
opportunity to participate in the adjudication of the 
increased rating claim such that the essential fairness of 
the adjudication is not affected.

In an attachment to a July 2006 letter, the Veteran was 
provided notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). As VCAA notice was not completed prior to the initial 
AOJ adjudication of the claim, such notice was not compliant 
with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with several VA examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with an orthopedic examination in 
May 2004, a psychiatric and neurologic examination in June 
2005, neurologic and orthopedic examinations in April 2009, 
and a psychiatric examination in May 2009.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
While the record does not reflect that the Veteran's claims 
folder was reviewed by the May 2004 orthopedic VA examiner or 
the June 2005 psychiatric or neurologic examiners, the 
Veteran is not prejudiced thereby as the examiners considered 
medical history as reported by the Veteran which is 
consistent with that contained in his claims folder.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  The 
Veteran has not contended otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
exercised the option of a personal hearing and was afforded 
one in October 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to an increased disability rating for 
service-connected right tibia and fibula fracture residuals, 
currently evaluated as 20 percent disabling.

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court  held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Specific rating criteria

Under Diagnostic Code 5262 [impairment of tibia and fibula], 
a 10 percent evaluation is assigned for malunion with slight 
knee or ankle disability, a 20 percent evaluation is assigned 
for malunion with moderate knee or ankle disability, a 
30 percent evaluation is assigned for malunion with marked 
knee or ankle disability, and a 40 percent evaluation is 
assigned for nonunion with loose motion, requiring a brace. 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

The Board observes that the words "slight," "moderate," 
and "marked" are not defined in the VA Rating Schedule. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." See 38 C.F.R. § 4.6 (2009). The 
Board observes that "slight" is defined as "small in 
amount or extent; not great or intense." See Webster's New 
World Dictionary, Third College Edition (1988), 1262. 
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Id. at 871. "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's service-connected right tibia and fibula 
fracture residuals are currently rated 20 percent disabling 
under Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic Code 5262 
[malunion of tibia and fibula]. The Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Since the Veteran's right leg disability is currently rated 
as 20 percent disabling, utilizing Diagnostic Code codes 
5258, 5259 or 5263 would not be in best interest of the 
Veteran as they do not allow for a disability rating in 
excess of 20 percent.  The Board notes that there is no 
medical evidence indicating that the Veteran's right leg 
symptomatology is comparable to ankylosis, including with 
consideration of additional functional impairment due to 
pain, including on use, and Diagnostic Code 5256 is therefore 
not applicable.  38 C.F.R. § 4.45 (2009); DeLuca v. Brown, 8 
Vet.App. 202 (1995).  [Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

Based on medical evidence demonstrating that the Veteran's 
right knee symptomatology includes a decreased range of 
motion, the Board has considered rating the Veteran under 
Diagnostic Codes 5260 [limitation of flexion] and 5261 
[limitation of extension].  However, range of motion 
findings, including with consideration of additional 
functional impairment due to pain, including on use, indicate 
that flexion of the Veteran's right knee was limited to 110 
degrees.  See the August 2009 addendum to the April 2009 VA 
examination report.  Thus, the Veteran does not have flexion 
limited to 60 degrees in his right knee, the level at which a 
noncompensable evaluation is warranted under Diagnostic Code 
5260.  38 C.F.R. § 4.45 (2009); DeLuca v. Brown, 8 Vet.App. 
202 (1995).  

Additionally, the clinical evidence demonstrates that the 
Veteran's extension, including with consideration of 
additional functional impairment due to pain, including on 
use, is limited to 10 degrees, which would allow for the 
assignment of a 10 percent disability rating under Diagnostic 
Code 5261.  38 C.F.R. § 4.45 (2009); DeLuca v. Brown, 8 
Vet.App. 202 (1995).  As the Veteran's right leg disability 
is currently rated as 20 percent disabling, utilizing this 
diagnostic code would not be in his best interest. 

While limitation of motion of the Veteran's right ankle has 
been demonstrated, Diagnostic Code 5271 [limited motion of 
the ankle] only allows for a maximum disability rating of 20 
percent.  Accordingly, utilizing this diagnostic code would 
not be in the Veteran's best interest.

In this case there is no evidence of recurrent subluxation or 
lateral instability.  Diagnostic Code 5257 is therefore not 
warranted.  Moreover, while the Veteran has been diagnosed 
with arthritis of the right knee and ankle, in the absence of 
instability, a separate rating of pursuant to VAOPGCPREC 23-
97 is not warranted. 

The Board is cognizant that the Veteran's right leg has been 
measured as 1.5 cm shorter than his left.  However, a 
compensable disability rating is warranted under Diagnostic 
Code 5275 [shortening of the bones of the lower extremity] 
when there is a 3.2 cm to 5.1 cm difference.  Diagnostic Code 
5275 is therefore not for application.

The record indicates that the Veteran has a healed right 
tibia and fibula fracture.  This is congruent with the 
criteria found in Diagnostic Code 5262.  Accordingly, the 
Board finds that Diagnostic Code 5262 is the most 
appropriate.  Neither the Veteran nor his representative have 
suggested that any other diagnostic code should be used or 
would otherwise be more appropriate.

Schedular rating

As noted above, in order to warrant an increased disability 
rating under Diagnostic Code 5262, the evidence must show 
malunion of the tibia and fibula with marked knee or ankle 
disability. 

During the October 2008 hearing the Veteran testified that 
his right knee locks and will swell after standing for long 
periods of time.  The Veteran also indicated that he walks 
with "a little limp."  See the hearing transcript, page 30.  
When asked if he had any problems walking up stairs, on 
uneven ground, or carrying certain amounts of weight, the 
Veteran stated that he had "a little problem" but nothing 
he couldn't live with.   

During the May 2004 VA examination, the Veteran complained of 
easy tiredness, constant low intensity pain at the fracture 
site and some reduced motion in his right ankle.  On physical 
examination the Veteran displayed limited range of motion in 
his right ankle and a slight atrophy of the right calf.  The 
fracture site was palpable revealing a "step-off fractured 
fracture site at about the distal third of his leg."  There 
was some tenderness at the fracture site.  X-rays taken in 
connection with the May 2004 VA examination revealed no 
recent fracture or dislocation.  There were degenerative 
changes in the Veteran's right knee however his ankle joint 
was normal.

During the April 2009 VA examination, the Veteran indicated 
that he experiences "throbbing pain" at the fracture site 
during cold weather or when he does any heavy lifting.  He 
also stated that over-the-counter medication will reduce pain 
at the fracture site and at his knee or ankle.  The Veteran 
reported that he has not used a crutches or a cane since his 
original injury and that while he used to utilize a knee 
brace while running, he no longer uses one.  Limitation of 
motion in the right knee and ankle along with shortening of 
the right leg were noted.  X-rays revealed arthritis in the 
right knee and ankle.  It was noted that his tibia alignment 
is appropriate. 

In short, the competent medical evidence of record does not 
indicate that the Veteran has malunion of the tibia and 
fibula.  While the site of the Veteran's tibia and fibula 
fracture is palpable, X-rays and clinical examination have 
not revealed any malunion.  Moreover, even if the Board were 
to find that malunion was present [which it does not], there 
is no indication that the Veteran experiences marked knee or 
ankle disability.  The evidence indicates that his pain is 
controlled with over-the-counter medication and he does not 
require a brace, cane or other assistive device.  The 
Veteran's report of pain, swelling, locking and an altered 
gait are consistent with no more than a moderate disability.  

In the absence of malunion with marked knee or ankle 
disability, an evaluation in excess of 30 percent is not 
warranted for the Veteran's right tibia and fibula fracture 
residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5262, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11 
(1996). 

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on 
March 11, 2004.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from March 11, 2003 to the present.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 20 percent disability rating.  The May 
2004 and April 2009 VA examinations, including an August 2009 
addendum, along with the Veteran's October 2009 testimony 
indicate that the disability has remained stable throughout 
the appeal period.  There have been no medical findings and 
no other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Staged ratings are therefore 
not appropriate.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for right tibia and fibula fracture residuals.  The 
benefit sought on appeal is accordingly denied.



Extraschedular evaluation

For the sake of brevity, the Board will address the matter of 
the Veteran's entitlement to extraschedular ratings in a 
common discussion below.

2.  Entitlement to an initial compensable disability rating 
for headaches, prior to April 23, 2009.

3.  Entitlement to an initial disability rating in excess of 
30 percent for headaches, on and after April 23, 2009.

Relevant law and regulations 

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation. Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation. A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months. A noncompensable evaluation is assigned for migraine 
headaches with less frequent attacks.



Analysis 

Assignment of diagnostic code

The Veteran's headache disability is currently rated under 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2008) [migraine].

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue [migraine headaches].

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected headaches.  As detailed in the 
Introduction, a staged rating is currently in effect.  
A noncompensable disability rating was assigned effective May 
17, 2004, the date of service connection.  Following the 
Board's February 2009 remand, a VA examination was conducted 
on April 23, 2009.   Based on this new evidence the AMC 
issued a rating decision in November 2009 which increased the 
Veteran's disability rating to 30 percent.  An effective date 
of April 23, 2009 was assigned, on the basis that it was the 
earliest date the medical evidence demonstrated a worsening 
in the Veteran's condition.  The Board disagrees.  As 
illustrated below, the Veteran's service-connected headache 
disability results in very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Moreover, the Veteran's disability has 
remained constant throughout the appeal period.

During the June 2005 VA examination, the Veteran indicated 
that he has multiple headaches a week and that the longest 
time he has gone between headaches is four days.  He 
indicated that his headaches will last for one hour, will 
occasionally cause blurry vision, and will require him to go 
into a dark room and relax.  He reported extremely severe 
pain measuring 10 out of 10.   

Letters submitted by the Veteran's family indicate that he 
could not participate in family events due to his headaches.  
Specifically, the Veteran has missed his son's sporting 
events and college graduation due to his headaches.  A letter 
from the Veteran's former employer, C.H., indicated that he 
complained of migraine headaches which caused him to miss "a 
lot of work." 

In October 2008, W.S.L, M.D., stated that the Veteran 
experiences headaches on an "almost daily basis which 
greatly restrict[] his activities."  These headaches are 
reported to last from four hours to three days and result in 
sensitivity to light and noise with nausea and occasional 
vomiting.  During a headache, the Veteran stated that he must 
remain in a chair or bed with a cold compress on his head.  
This occurs at least ten times a month.  He reported that 
they have interfered with his work at the fire department and 
as an electrical assistant. 

During the October 2008 hearing, the Veteran testified that 
he has headaches almost daily that will require him to lie 
down.  See the hearing transcript hearing, page 25.  His 
headaches can result in nausea, dizziness, and blurred vision 
and last anywhere from 3 to 4 hours up to 2 to 3 days. He 
reported that he will typically lie down, use cold icepacks 
and/or take over the counter medication to relieve his 
symptoms.  

During the April 2009 VA examination, the Veteran reported 
photophobia, occasional nausea and occasional blurred vision.  
His headaches were reported to occur on more days than not 
during the week and to have interfered with multiple facets 
of his life.  

Based on the above, the Board finds that the Veteran has 
frequent headaches as he has consistently described having 
headaches more than once a week.  The record also indicates 
that the Veteran's frequent headaches are completely 
prostrating with symptoms including throbbing pain, 
sensitivity to light, nausea, vomiting and blurred vision.  
Dr. W.S.L., reported that the Veteran will have to lie down 
or sit in a chair with an ice pack at least ten times a month 
and the April 2009 VA examiner stated that the Veteran 
"experiences prostrating headache episodes approximately 1-2 
times per week."

Based on the forgoing evidence, which is uncontroverted, the 
Board also finds that the Veteran's migraine headaches are 
"productive of severe economic inadaptability."  The 
Veteran's former employer, C.H., reported that the Veteran 
would miss "a lot of work" due to his migraine headaches.  
Dr. W.S.L. reported that during a headache, the Veteran must 
remain in a chair or bed with a cold compress.  He indicated 
that these prostrating headaches occur at least 10 times a 
month, or 120 times a year.  

While the Board acknowledges that the Veteran described 
prostrating headaches that last for one hour during the June 
2005 VA examination, the Veteran later described having 
headaches that last from four hours to three days.  Based on 
this competent medical evidence, the Board finds that the 
Veteran's very frequent completely prostrating headaches are 
prolonged. 

Therefore, the criteria for a 50 percent disability rating 
have been met or nearly approximated.  See 38 C.F.R. § 4.7 
(2009).  The June 2005 and April 2009 VA examinations as well 
as the private medical evidence and lay statements submitted 
by the Veteran indicate the disability has remained 
relatively stable at the 50 percent level throughout the 
period.  Accordingly, the 50 percent rating the Board is 
assigning will be effective from May 17, 2004 the effective 
date of service connection.  See Fenderson, supra.  The 
benefit sought on appeal is accordingly granted.

4.  Entitlement to an initial disability rating in excess of 
10 percent for major depression, prior to May 5, 2009.

Relevant law and regulations 

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434 [Major depressive 
disorder] (2009).  Diagnostic Code 9434 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
Veteran's case (depression).  In any event, with the 
exception of eating disorders, all mental disorders including 
depression are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9434.

Specific rating criteria

Depression is to be rated under the general rating formula 
for mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Schedular rating

The Veteran's service-connected depression is rated 10 
percent disabling prior to May 5, 2009.  As discussed above, 
the assignment of a 10 percent rating is warranted when 
depression is productive of mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  For the reasons stated 
below, the Board finds that the Veteran's depression 
symptomatology is more congruent with a 30 percent disability 
rating prior to May 5, 2009.  

It is undisputed that the Veteran experiences a depressed 
mood.  See, e.g., the June 2005 VA examination report.  

During the October 2008 hearing, the Veteran testified to 
experiencing anxiety on a daily basis and suffering from 
panic attacks three to four times a week.  See the October 
2008 hearing transcript, page 4. 

The Veteran has testified as to having chronic sleep 
impairment.  See the hearing transcript, pages 5-6.  In 
addition, the June 2005 VA examiner reported that the 
Veteran's sleep is restless and broken up, resulting in less 
than five hours of sleep a night. 

The Veteran has repeatedly stated that his short term memory 
is terrible.  During the October 2008 hearing, he testified 
that he has problems remembering people's names and 
appointments.  See the hearing transcript, page 5. 

Based on a review of all of the evidence, the Board concludes 
that an increased initial rating of 30 percent is warranted, 
prior to May 5, 2009, because the Veteran displayed the 
majority of the symptoms mentioned in the schedular criteria.  
See 38 C.F.R. § 4.7 (2009).

The Board has also considered the Veteran's entitlement to 
50, 70, and 100 percent disability ratings.  For the reasons 
stated below, the Board finds that the criteria for a 
disability rating in excess of 30 percent have not been met 
at any time prior to May 5, 2009.

In an October 2008 treatment record, W.S.L, M.D., noted that 
the Veteran had a mildly flat affect.  While Dr. W.S.L.'s 
treatment report was focused on the Veteran's service-
connected headache disability, there is no indication that 
the Veteran's flattened affect is due to his headache 
disorder as opposed to his service-connected depression.  See 
generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Flattened affect has therefore been demonstrated.   

With respect to impaired speech, the Board notes that nowhere 
in the VA examination reports or treatment records is the 
Veteran described as having circumstantial, circumlocutory or 
stereotyped speech.  The June 2005 VA examiner noted that the 
Veteran's rate and flow of speech were with normal limits. 

With respect to panic attacks occurring more than once a 
week, during the May 2006 VA examination, the Veteran denied 
having panic attacks.  However, during the October 2008 
hearing, the Veteran indicated that he has panic attacks 
three to four times a week.  See the hearing transcript, page 
4. He further indicated that he has anxiety daily. 

There is no medical evidence indicating that the Veteran has 
any difficulty understanding complex commands, and he has not 
so alleged. 

During the October 2008 hearing, the Veteran testified that 
he forgets peoples' names and appointments.  Dr. W.S.L. 
reported that the Veteran was not able to recall three 
objects after three minutes, but was able to do so on the 
second attempt. During the June 2005 VA examination, the 
Veteran stated that his short-term memory was terrible.  The 
Board has no reason to doubt that the Veteran has memory 
problems. However, mild memory loss is one of the criteria 
described for the 30 percent disability rating which is 
currently assigned. In this case, the medical evidence does 
not indicate that the Veteran has any long-term memory 
impairment, such as the retention of only highly learned 
material. See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].

With respect to the impaired judgment and impaired abstract 
thinking requirement, the June 2005 VA examiner noted that 
the Veteran showed no evidence of a thought disorder.  

During the June 2005 VA examination, the Veteran indicated 
that he has not had the motivation to do things but that he 
says at home watching television and lays in bed.  See also 
the October 2008 hearing transcript, page 3 [Describing how 
the Veteran sits in a chair all day and attending 
appointments and social events is "a chore."]  Accordingly 
the disturbances of motivation and mood criteria have been 
met. 

In an undated letter, C.H., stated the Veteran worked for him 
as an electrical apprentice in 2004.  During that period he 
and the Veteran argued a lot and the Veteran was 
disrespectful to other tradesmen.  He was eventually fired.  
In a September 2007 letter, T.J.P., Ph.D. indicated that the 
Veteran had difficulty sustaining healthy relationships. 



The above-cited evidence indicates that four of the nine 
criteria described for a 
50 percent disability rating not met.  The Veteran's main 
problems with respect to his service-connected depression are 
his difficulty with sleeping, anxiety, panic attacks and mild 
memory loss, which are specifically listed as criteria for 
the assignment of a 30 percent rating. 

With respect to the 70 percent disability rating, the Veteran 
testified that he has had suicidal ideation.  See the October 
2008 hearing transcript, page 7.  While the evidence of 
record indicates that the Veteran has panic attacks that 
prevent him from doing certain activities, the record does 
not indicate that the Veteran has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Specifically, while the 
Veteran has stated that he has anxiety on a daily basis, he 
indicated that his panic attacks which occur 3 to 4 times a 
week prevent him from engaging in any functions such as in 
social events.  See the October 2008 hearing transcript, page 
4.  Accordingly, while cognizant of the Veteran's anxiety, 
his panic cannot be described as near continuous.  

While the Veteran has indicated that he has trouble adapting 
to stressful situations,  See the October 2008 hearing 
transcript, page 4, the record does not indicate that he has 
obsessive rituals which interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; 
impaired impulse control with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  During the October 2008 hearing, S.R. testified 
that the Veteran has maintained his friendships.  See the 
hearing transcript, page 17.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, memory loss for names 
of close relatives, own occupation or own name, or inability 
to perform activities of daily living.  There is no 
indication that the Veteran suffered from persistent 
delusions or hallucinations.  An October 2008 private 
treatment note from W.S.L., M.D., stated that the Veteran was 
orientated to place and person, but disoriented to time by 
being one day off. 

The Board additionally observes that the Veteran was assigned 
a GAF score of 48 by the June 2005 VA examination. As noted 
above, a GAF score between 41 to 50 reflect serious symptoms.  
While the record does indicate that the Veteran's depression 
symptomatology does include serious symptoms such as suicidal 
ideation and difficulty adapting to stressful circumstances, 
as described above, his symptomatology centers on his 
depressed mood, anxiety, suspiciousness, panic attacks and 
mild memory loss.  Such criteria are specifically addressed 
in the 30 percent disability rating the Board is assigning. 

The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth  
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected depression which would enable it to conclude that 
the criteria for a higher rating have been approximated, and 
the Veteran and his representative have pointed to no such 
pathology.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's depression most 
closely approximates that associated with the 30 percent 
evaluation the Board is assigning for that part of the rating 
period on appeal, effective prior to May 5, 2009. 

5.  Entitlement to an initial disability rating in excess of 
70 percent for major depression, on and after May 5, 2009.

The Veteran has been assigned a 70 percent disability rating 
for his major depression from May 5, 2009 forward.  In order 
to warrant a 100 percent disability rating, the evidence must 
demonstrate total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

While the May 2009 VA examiner indicated that the Veteran has 
ongoing suicidal ideation, there is no indication that the 
Veteran presents a persistent danger of hurting himself or 
others.  Nor is there no evidence of a gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, memory loss for names of close relatives or 
his own name, grossly inappropriate behavior or the 
intermittent ability to perform activities of daily living. 
The Veteran is also not described as being disoriented to 
place or time. 

The Board additionally observes that the Veteran was assigned 
a GAF score of 38 by the May 2009 VA examiner who stated that 
the Veteran has "severe impairment on virtually every 
level."  As noted above, a GAF score between 31 to 40 
reflect serious symptoms, which is consistent with the 
Veteran's assigned 70 percent disability rating.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his service-connected disabilities. 

With respect to employment, the evidence of record indicates 
that the Veteran is unemployed.  The Board notes that the 
fact that the Veteran is currently unemployed is not 
determinative.  In fact, the ratings criteria for migraine 
headaches specifically contemplate economic inadaptability.  
The criteria for major depression also contemplate 
occupational impairment.  The ultimate question is whether 
the Veteran, because of his service-connected disabilities, 
is incapable of performing the physical and mental acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this case there is no medical evidence 
that the Veteran's disabilities would have marked 
interference with employment.  See Van Hoose, supra [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired]. In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected right tibia and fibula fracture residuals 
is denied.

Entitlement to a 50 percent initial rating, effective May 17, 
2004, for service-connected headaches is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

Entitlement to a 30 percent initial disability rating for 
major depression for the rating period prior to May 5, 2009 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 70 
percent for major depression, from May 5, 2009, is denied. 


REMAND

6.  Entitlement to a TDIU.

After having carefully considered the Veteran's claim, and 
for reasons expressed immediately below, the Board finds that 
the Veteran's claim must be remanded for additional 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board. 
 See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
TDIU. 

2.  Thereafter, schedule the Veteran for a 
general medical examination to determine 
whether all service-connected 
disabilities, considered in combination, 
render the Veteran unemployable. The 
examiner is requested to furnish an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's service-connected 
disabilities render him unemployable.

3.  After undertaking any additional 
development deemed to be necessary, 
adjudicate the Veteran's claim of 
entitlement to TDIU. If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a SSOC and given an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


